COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RENE FIERRO,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00074-CR

Appeal from
 210th District Court

of El Paso County, Texas

(TC # 20020D02241)



MEMORANDUM OPINION


	Rene Fierro appeals his conviction for robbery.  Appellant waived his right to a jury trial, and
entered a negotiated plea of guilty before the trial court.  In accordance with the plea bargain, the trial
court found that the evidence substantiated Appellant's guilt, but the court deferred adjudicating
Appellant guilty, and placed him on community supervision for a term of ten years.  The State later
filed a motion to adjudicate guilt, and following a hearing at which Appellant entered a negotiated
plea of true, the trial court adjudicated Appellant's guilt and assessed punishment at imprisonment
for two years.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by advancing contentions which counsel says might arguably support
the appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d
684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel's brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and file a pro
se brief.  No pro se brief has been filed.
	The record reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure, and Appellant made a judicial
confession admitting his guilt.  Based upon the record before us, the guilty plea appears to have been
freely and voluntarily made by Appellant.  Further, the record reflects that the trial court admonished
Appellant of the consequences of entering a plea of true to the motion to adjudicate.  The record
supports a conclusion that Appellant voluntarily entered a plea of true to the motion to adjudicate
guilt.
	We have carefully reviewed the record and counsel's brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A further discussion of the arguable ground advanced in counsel's brief would
add nothing to the jurisprudence of the state.  The judgment is affirmed.

July 8, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)